RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3252-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

REGINALD ROACH, a/k/a
REGINALD W. HOLMES,

     Defendant-Appellant.
_______________________

                   Submitted September 20, 2022 – Decided October 6, 2022

                   Before Judges Sumners and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 06-03-
                   0342.

                   Reginald Roach, appellant pro se.

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (David M. Liston, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      In the middle of the night on November 5, 2005, a man broke into a

woman's townhouse, took her money, and brutally sexually assaulted her. Based

upon a tip from a confidential informant, defendant Reginal Roach was

identified as a suspect. Defendant refused to voluntarily submit a DNA sample,

but the investigating police officer discovered a sample of defendant's DNA in

the Combined DNA Index System (CODIS) due to defendant's prior felony

conviction. Defendant's CODIS sample matched DNA taken from the victim.

After defendant was arrested, court-ordered DNA samples were taken from him,

confirming the CODIS match.

      The State's prosecution relied primarily upon the DNA evidence linking

defendant to the assault because the victim could not identify her assailant.

Defendant was convicted of two counts of first-degree aggravated sexual

assault, N.J.S.A. 2C:14-2(a); second-degree burglary, N.J.S.A. 2C:18-2;

second-degree sexual assault, N.J.S.A. 2C:14-2(c); and third-degree possession

of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(d).     He was sentenced

to an aggregate forty-year prison term, subject to an eighty-five percent parole

disqualifier under N.J.S.A. 2C:43-7.2.

      On direct appeal, we affirmed defendant's conviction and sentence,

subject to a remand to merge the sexual assault conviction into the aggravated


                                                                          A-3252-20
                                         2
sexual convictions. State v. Roach, No. A-1890-07 (App. Div. Aug. 1, 2011).

The Supreme Court upheld his conviction as well, rejecting defendant's

argument that the trial court violated his Confrontation Clause rights by

admitting certain DNA evidence against him through the testimony of the State's

expert witness. State v. Roach, 219 N.J. 58 (2014).

       In June 2015, weeks after the United States Supreme Court denied his

petition for certiorari, State v. Roach, 575 U.S. 1028 (2015), defendant filed his

first post-conviction relief (PCR) petition in which he principally claimed his

trial counsel was constitutionally ineffective in his advocacy concerning the

State's DNA evidence identifying him as the assailant. Among other things,

defendant alleged his trial counsel was inadequately prepared, ineffective in

cross-examining the State's testifying expert, and should have retained a

competing DNA expert. The trial court denied PCR without an evidentiary

hearing,1 which we affirmed. State v. Roach, No. A-1523-17 (App. Div. May

7, 2019). Defendant's petition for certification was denied. State v. Roach, 240

N.J. 73 (2019).

       On January 4, 2021, the self-represented defendant filed a second PCR

petition, dated December 14, 2020. Defendant requested assignment of counsel.


1
    The same court which presided over the trial denied PCR.
                                                                            A-3252-20
                                        3
      Following oral argument on May 27, 2021, Judge Benjamin S. Bucca, Jr.

rendered a bench decision denying defendant's assigned counsel request and

dismissing his second PCR petition without an evidentiary hearing. The ruling

was memorialized in a June 4, 2021 order.

      The judge determined defendant was not entitled to assigned counsel

authorized under Rule 3:22-6(b) as he failed to make a "showing of good cause"

that he had a prima facie PCR claim because his petition was untimely per Rule

3:22-4. In accordance with Rule 3:22-4, a second PCR petition is subject to the

limitations set forth in Rule 3:22-12(a)(2). A second PCR petition is untimely

if it was not filed within one year after denial of the first PCR petition and failed

to allege a prima facie case that his first or subsequent PCR counsel was

ineffective. R. 3:22-12(a)(2)(C).

      To determine the timeliness of defendant's second PCR petition, the judge

considered the facts most favorable to the incarcerated defendant's filing. The

judge recognized "the restrictions of a[] [New Jersey Department of Corrections

(DOC)] inmate representing [himself] as to the filing requirement," and

determined the second "petition [was] dated December 14[], 2020, and that

[defendant] may have given the petition to the [DOC] as early as the later part

of November [2020]." The judge determined the second PCR petition primarily


                                                                              A-3252-20
                                         4
alleged ineffective assistance of PCR counsel during the filing of the first PCR

petition.   Because our Supreme Court denied defendant's petition for

certification regarding the denial of his first PCR petition on October 29, 2019,

the judge reasoned the latest possible date the second PCR petition could be

timely filed was October 29, 2020. Consequently, the judge deemed the second

PCR petition untimely on both the December 14, 2020 filing date and, giving

defendant the benefit of doubt, a late November 2020 date, when he gave it to

the DOC to file.

      Despite finding the second PCR petition was untimely filed, Judge Bucca

addressed the substance of defendant's claims.       In response to defendant's

allegations that PCR counsel did not contend trial "counsel [failed] to suppress

defendant's DNA evidence . . . in [CODIS] . . . from [his] previous conviction"

and "he did not call a DNA expert at trial," the judge explained these issues were

fully addressed during defendant's first PCR petition and, therefore, without

merit. In addition, the judge found defendant "fail[ed] to show how [the DNA]

evidence could not have been discovered" by the State. Thus, this argument was

deemed meritless.

      Lastly, the judge rejected defendant's contention that his conviction for

first-degree aggravated assault under N.J.S.A. 2C:14-2(a)(3) should be vacated


                                                                            A-3252-20
                                        5
due to the precedent established in State v. Rangel, 213 N.J. 500 (2013). In

Rangel, the New Jersey Supreme Court interpreted the language of N.J.S.A.

2C:14-2(a)(3) which, prior to its 2019 amendment, stated:

            An actor is guilty of aggravated sexual assault if the
            actor commits an act of sexual penetration with another
            person under any one of the following circumstances:
            . . . (3) The act is committed during the commission, or
            attempted commission, . . . of robbery, kidnapping,
            homicide, aggravated assault on another, burglary,
            arson, or criminal escape.

            [Id. at 509-10 (quoting N.J.S.A. 2C:14-2 (2019)).]

      Defendant argued his conviction was not for an assault committed "on

another" but on the victim herself and, in turn, it should be vacated. The judge

disagreed. He distinguished defendant's situation from that of the defendant in

Rangel. The judge recognized that Rangel "was charged with commit[ing] an

act of sexual penetration [against the victim] during an act of aggravated

assault[,]" whereas defendant was convicted "for committing an act of sexual

penetration [against the victim] during the course of a robbery or burglary."

Since the term "on another" only applies to aggravated assault, the judge held

the Rangel holding does not govern defendant's conviction. Hence, the judge

found defendant's PCR counsel was not ineffective for not contending trial




                                                                          A-3252-20
                                       6
counsel failed to argue defendant's first-degree aggravated assault conviction

pursuant to N.J.S.A. 2C:14-2(a)(3) was illegal under Rangel.

      Before us, defendant argues:

            POINT I

            [DEFENDANT'S] SECOND PCR APPLICATION IS
            NOT PROCEDURALLY BARRED.

            POINT II

            THE PCR COURT ERRED IN DENYING
            DEFENDANT'S   SECOND    PCR    PETITION
            WITHOUT ISSUING A FINDING OF FACTS AND
            CONCLUSION OF LAW AS TO WHETHER
            DEFENDANT'S SENTENCE WAS ILLEGAL.

      Having    carefully   considered       defendant's   arguments,   we   affirm

substantially for the thoughtful reasons expressed by Judge Bucca in his bench

decision. Defendant's arguments lack sufficient merit to warrant extensive

discussion in a written opinion. R. 2:11-3(e)(2). We add only the following

brief comments.

      Defendant asserts Rule 3:22-12(a)(2)'s time limitations do not apply to

dismiss his second PCR petition because he makes an illegal sentence claim

which is not subject to time limitations while he is incarcerated. This argument

is misguided. While defendant can bring an illegal sentence claim at any time

before his sentence is completed, he does not assert his sentence is illegal

                                                                             A-3252-20
                                         7
because it is excessive or "not in accordance with the law." State v. Schubert,

212 N.J. 295, 308-309 (2012). Defendant does not challenge his sentence, but

the convictions for aggravated sexual assault that contributed to his sentence.

He does not argue his sentence exceeded what was statutorily authorized or was

not in accordance with our sentencing guidelines. In short, defendant's argument

is based on the faulty premise that an illegal conviction is an illegal sentence.

This is not an illegal sentence claim. Therefore, his second PCR petition is

subject to and fails under the time limitations of Rule 3:22-12(a)(2).

      As for his substantive claim, defendant's reliance on Rangel is misplaced.

There, the Court agreed with the defendant that a person cannot be convicted of

aggravated sexual assault under N.J.S.A. 2C:14-2(a)(3) if the predicate offense

is aggravated sexual assault and the victim is the same person. Rangel, 213 N.J.

at 512-13. Unlike Rangel, the predicate offense here was not aggravated sexual

assault but burglary. Consequently, Rangel does not apply, and defendant was

properly convicted for two counts of aggravated sexual assault. In turn, there

was no ineffective assistance of counsel where the convictions did not violate

Rangel. See State v. O'Neal, 190 N.J. 601, 618-19 (2007) (holding counsel

cannot be ineffective for making a meritless argument).

      Affirmed.


                                                                           A-3252-20
                                        8